EXHIBIT 10.18

GOLDEN ENTERTAINMENT, Inc.

 

Non-Employee DIRECTOR COMPENSATION PROGRAM

 

(Effective August 27, 2015)

 

Non-employee members of the board of directors (the “Board”) of Golden
Entertainment, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Program shall remain in
effect until it is revised or rescinded by further action of the Board. This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion. The terms and conditions of this Program shall supersede any
prior cash and/or equity compensation arrangements between the Company and any
of its Non-Employee Directors.

 

1.     Cash Compensation.

 

(a)     Annual Retainers. Each Non-Employee Director shall be eligible to
receive an annual retainer of $55,000 for service on the Board.

 

(b)     Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following additional annual retainers, as applicable:

 

(i)     Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $20,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$10,000 for such service.

 

(ii)     Compensation Committee. A Non-Employee Director serving as Chairperson
of the Compensation Committee shall receive an additional annual retainer of
$16,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $8,000 for such service.

 

(iii)      Corporate Governance Committee. A Non-Employee Director serving as
Chairperson of the Corporate Governance Committee shall receive an additional
annual retainer of $8,000 for such service. A Non-Employee Director serving as a
member of the Corporate Governance Committee (other than the Chairperson) shall
receive an additional annual retainer of $4,000 for such service.

 

(d)     Payment of Retainers. The annual retainers described in Sections 1(a)
and 1(b) shall be earned on a quarterly basis based on a calendar quarter and
shall be paid by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter. In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 1(b), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such position, as
applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2015 Incentive
Award Plan or any other applicable Company equity incentive plan then-maintained
by the Company (the “Equity Plan”) and shall be granted subject to the execution
and delivery of award agreements, including attached exhibits, in substantially
the forms previously approved by the Board, setting forth the vesting schedule
applicable to such awards and such other terms as may be required by the Equity
Plan. All applicable terms of the Equity Plan apply to this Program as if fully
set forth herein, and all grants of stock awards hereby are subject in all
respects to the terms of the Equity Plan. For the avoidance of doubt, the share
numbers in this Section 2 shall be subject to adjustment as provided in the
Equity Plan.

 

(a)     Initial Awards. Each Non-Employee Director initially shall receive an
option to purchase 20,000 shares of the Company’s common stock on the Effective
Date, or on the date of his or her initial election or appointment to the Board
if later (or, in each case, as promptly as practicable thereafter). The awards
described in this Section 2(a) shall be referred to as “Initial Awards.” No
Non-Employee Director shall be granted more than one (1) Initial Award.

 

(b)     Subsequent Awards. A Non-Employee Director who (i) is serving on the
Board as of the date of any annual meeting of the Company’s stockholders after
the Effective Date and (ii) will continue to serve as a Non-Employee Director
immediately following such meeting, shall be automatically granted an option to
purchase 10,000 shares of the Company’s common stock on the date of such annual
meeting. The awards described in this Section 2(b) shall be referred to as
“Subsequent Awards.” For the avoidance of doubt, a Non-Employee Director elected
for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well. In addition, if a Non-Employee Director’s initial election or
appointment does not occur at an annual meeting of the Company’s stockholders,
the number of shares subject to the first Subsequent Award received following
such initial election or appointment shall be equal to the product of (i) 10,000
multiplied by (ii) a fraction, the numerator of which equals the number of full
calendar months from the date of such election or appointment through the first
anniversary of the most recent annual meeting of the Company’s stockholders and
the denominator of which equals twelve.

 

(c)     Termination of Employment of Employee Directors. Members of the Board
who are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

 

(e)     Terms of Awards Granted to Non-Employee Directors

 

(i)      Purchase Price. The per share exercise price of each option granted to
a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

 

(ii)     Vesting. Subject to Section 7.1 of the Equity Plan, each Initial Award
shall vest and become exercisable in substantially equal installments on each of
the first three anniversaries of the date of grant, subject to the Non-Employee
Director continuing in service on the Board through each such vesting date.
Subject to Section 7.1 of the Equity Plan, each Subsequent Award shall vest
and/or become exercisable on the first anniversary of the date of grant, subject
to the Non-Employee Director continuing in service on the Board through such
vesting date. No portion of an Initial Award or Subsequent Award which is
unvested and/or exercisable at the time of a Non-Employee Director’s termination
of service on the Board shall become vested and/or exercisable thereafter.
Subject to Section 7.1 of the Equity Plan, all of a Non-Employee Director’s
Initial Awards and Subsequent Awards shall vest in full upon the occurrence of a
Change in Control (as defined in the Equity Plan), the Non-Employee Director’s
death or the Non-Employee Director’s termination of service due to his
Disability (as defined in the Equity Plan), to the extent outstanding at such
time.

 

(iii)     Term. The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

 

* * * * *

 

 

 

 

 

 